 

Case 1:19-cr-03105-MV Document 7 Filed 08/23/19 Page 1 of 7

AQ 91 (Rev. 11/11) Criminal Complaint UNITED STATES DISTRICT COURT
ACOUGUEN GUE, NEW MEXIC

UNITED STATES DISTRICT COURT ee

for the Yes ALG 232019 -#.&

District of New Mexico

      
 

United States of America
V.

MITCHELL R. ELFERS
ey CLERK . . #
Case No.
19-MJ-2797

Tristian Cadman
Year of Birth: 2000

 

Defendant(s)

AA men dei CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of August 23, 2019 in the county of Cibola in the
_ Districtof = New Mexico , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §1153 Offenses committed within Indian Country
18 U.S.C. §1111 The unlawful killing of a human being with malice aforethought
18 U.S.C. §2 Aiding and abetting

18 U.S.C. §§924(c)(1)(A)(iii) & ()(1) Discharging a firearm in a murder

This criminal complaint is based on these facts:

See attached affidavit

@ Continued on the attached sheet.

Le

wv - : op
Complainant’s signature

Ryan Kacher / FBI Special Agent
Printed name and title

 

Sworn to before me and signed in my presence.

[ee s A
City and state: Albuquerque, New Mexico 5 lecren CL. Var heave

 

Printed name and title

U.S. MAGISTRATE JUDGE
 

Case 1:19-cr-03105-MV Document 7 Filed 08/23/19 Page 2 of 7

AFFIDAVIT
Your Affiant, Ryan Kacher, having been first duly sworn, does hereby depose and state as
follows:

|. Introduction

1. Your Affiant is a Special Agent of the Federal Bureau of Investigation (FBI) and has been
so employed since October 2014. Your Affiant is currently assigned to the FBI's Albuquerque
Field Office and has experience investigating violent crimes in Indian Country.

2. Your Affiant has participated in the execution of dozens of search warrants pursuant to
firearms, narcotics, and white collar crimes investigations. Your Affiant graduated from the FBI
training academy which provided training in interviewing and interrogation techniques, arrest
procedures, search warrant applications, the execution of searches and seizures, firearms
evidence seizure and processing, and various other criminal laws and procedures.

3. This affidavit will show there is probable cause in support of an arrest warrant for
Tristian Cadman, year of birth 2000.

4. The statements contained in this affidavit are based upon Your Affiant’s investigation,
training, experience, and information provided by other sworn law enforcement officers whom
Your Affiant believes to be competent and reliable. Because this affidavit is being submitted for
the limited purpose of securing a criminal complaint, Your Affiant has not included each and
every fact known concerning this investigation. Your Affiant has set forth only the facts that
Your Affiant believes are necessary to establish probable cause to support a criminal complaint

for violations of 18 U.S.C. §1111(a), §1153(a), and 2, that being murder committed in Indian

Country, aiding and abetting, and 18 U.S.C. §§924(c)(1)(A)(iii) and (j)(1), using and carrying a

 

 
 

 

Case 1:19-cr-03105-MV Document 7 Filed 08/23/19 Page 3 of 7

firearm during and in relation to a crime of violence, and possessing a firearm in furtherance of

such crime, discharging such firearm, resulting in death.

Il. RELEVANT STATUTES

5. According to 18 U.S.C. §1111(a) Murder is the unlawful killing of a human being with
malice aforethought. Every murder committed in the perpetration of, or the attempt to
perpetrate, any...robbery...or perpetrated from a premeditated design unlawfully and
maliciously to effect the death of any human being other than him who is killed, is murder in
the first degree. According to 18 U.S.C. §1153(a) Any Indian who commits against the person or
property of another Indian or other person [murder]...shall be subject to the same law and
penalties as all other persons committing any of the above offenses, within the exclusive
jurisdiction of the United States. 18 U.S.C. §§924(c)(1)(A)(iii) and (j)(1) impose penalties for any
person who, during and in relation to a crime of violence...for which the person may be
prosecuted in a court of the United States, uses or carries a firearm or who possesses a firearm

in furtherance of that crime.

Ill. Probable Cause

6. On 08/21/2019, Your Affiant was informed of a homicide which occurred in Indian
Country, near Tohajiile, New Mexico, earlier that morning. Your Affiant learned two individuals
were assaulted by two gunmen. One of the victims was killed by gunfire (hereinafter John

Doe). The other victim (A.B. YOB: 1985, hereinafter Jane Doe) was hurt but alive and being

 

 
 

 

 

Case 1:19-cr-03105-MV Document 7 Filed 08/23/19 Page 4 of 7

treated at Presbyterian Hospital in Albuquerque, New Mexico. Your Affiant traveled
immediately to the hospital and interviewed Jane Doe.

7. Jane Doe informed your Affiant she was with her friend having drinks around 4 a.m. on
08/21/2019. The two of them were in a parked van near Tohajiile, New Mexico. As they were
sitting they saw the headlights of a vehicle approach, drive past, then turn back toward them.
The vehicle stopped some distance away and two men approached the van on foot. The two
men were armed and they demanded cash and alcohol. John Doe got into a physical
altercation with one of the gunmen (hereinafter UNSUB1). John Doe and UNSUB1 fought on
the ground and John Doe temporarily had the advantage over UNSUB1. Jane Doe then heard
UNSUB1 call out, “Daniel, Daniel, come help me!” The other gunman (hereinafter UNSUB2)
fired two shots into the air with a pistol. UNSUB2 then struck John Doe on the side of his head,
threw him to the ground, and shot him. UNSUB1 and UNSUBZ2 then retreated back to their
vehicle, taking some Dos Equis beer from Jane Doe and John Doe, and drove away. Jane Doe
ran to John Doe and tried to speak with him but he was unresponsive, only making “gurgling”
noises. Jane Doe notified law enforcement and requested medical attention. She was then
transported to Presbyterian Hospital.

8. Jane Doe said UNSUB1 and UNSUB2 both had t-shirts covering their heads and faces.
The t-shirts were white, purple, and gray in color. UNSUB2 wore blue skinny jeans with a
rippled design or patch that went from the crotch to the thigh. He wore Nike shoes. He wore a
t-shirt with a black jacket. Though UNSUB2’s face was covered she saw his eyes and recognized
him by name, as a resident of Tohajiile, and someone Jane Doe had known for some time.

UNSUB2 was identified as a minor, and wil! hereinafter be referred to by his initials, D.G.

 
 

 

 

Case 1:19-cr-03105-MV Document 7 Filed 08/23/19 Page 5 of 7

9. Your Affiant went to the location described by Jane Doe along with other law
enforcement officers. Your Affiant observed John Doe, deceased with a gunshot wound to his
chest, and in the location described by Jane Doe. The location is within the Navajo Reservation.
Your Affiant met with local law enforcement officers who were familiar with residents of
Tohajiile. Your Affiant spoke with a Criminal Investigator with Navajo Police Department who
was familiar with D.G. and had previously arrested him on firearms related charges. D.G. is an
enrolled member of the Navajo Nation.

10. Through logical investigations Your Affiant learned D.G.’s phone number and learned
Verizon was the carrier for that number. Your Affiant contacted Verizon Wireless law
enforcement portal and requested GPS location information for that phone number, based on
exigent circumstances. Verizon provided the most recent location which was in the vicinity of
West Mesa High School in Albuquerque, New Mexico. Your Affiant learned from other
investigators who spoke with D.G’s father that D.G. was a student at West Mesa High School.
11. Your Affiant and other FBI Agents went to West Mesa High School and, with the
assistance of school staff, arranged for the Agents to meet D.G. Your Affiant informed D.G. of
his Miranda Rights and questioned him. D.G. voluntarily responded to Your Affiant’s questions.
D.G. told Your Affiant he and a friend were driving in the back roads near Tohajiile when they
came across a van. He and his friend approached the occupants of the van and a fight ensued.
D.G. acknowledged he had rifles underneath his bed at home. D.G. confirmed the name of his
friend was Tristian.

12. Through logical investigations FBI Agents learned D.G. was with a friend by the name of

Tristian Cadman. Agents located Cadman who is an enrolled member of The Navajo Nation.

 
 

 

Case 1:19-cr-03105-MV Document 7 Filed 08/23/19 Page 6 of 7

Your Affiant met Cadman, informed him of his Miranda Rights and interviewed him. Cadman
voluntarily answered Your Affiant’s questions.

13. Cadman told Your Affiant he and D.G. were driving around when they saw a vehicle
parked ona back road outside of Tohajiile, New Mexico, around 4:00 a.m. on the morning of
08/21/219. When they saw the vehicle, D.G. and Cadman decided to rob the occupants of the
vehicle. Cadman had a .22 caliber revolver and D.G. had a .30-06 rifle. The two used t-shirts to
cover their heads. They approached the vehicle and made demands. John Doe and Cadman
got into a scuffle and Cadman lost control of the .22 revolver. He called out for D.G. to help
him. D.G. then recovered Cadman’s pistol and fired in the direction of John Doe and Cadman.
D.G.’s shot missed. D.G. then picked up his .30-06 rifle and fired at John Doe, hitting him. D.G.
and Cadman then fled in Cadman’s car. They stopped at a gas station where Cadman washed
blood off his face. After driving to Albuquerque they returned to Tohajiile. On 08/22/2019,
during transportation from Santa Fe to Albuquerque, after being advised of his Miranda Rights,

Cadman stated that he had shot John Doe.

CONCLUSION
14. Based on the foregoing information, Your Affiant submits that this affidavit supports
probable cause to believe that on or about August 21, 2019, D.G. and Tristian Cadman were
UNSUB1 and UNSUB2 as described above and are coconspirators in murder.

15. This affidavit has been reviewed by Assistant United States Attorney Michael Murphey.
 

Case 1:19-cr-03105-MV Document 7 Filed 08/23/19 Page 7 of 7

16. | swear this information is true to the best of my knowledge and belief.

Respectfully supmitted,

  
   

Ryan Kacher
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me this 23rd day of August, 2019.

~The Honorabl e Yarbro
United Stat gistrate Judge

    
  

     

 

 
